       Case 2:21-cv-00147-ODW-JEM Document 15 Filed 02/12/21 Page 1 of 1 Page ID #:57

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
   No.            2:21-cv-00147-ODW-(JEMx)                                  Date   February 12, 2021
   Title          Gabriel Dorsey v. Lake Avenue Properties, LLC, et al



   Present: The Honorable        Otis D. Wright, II, United States District Judge
                Sheila English                              Not reported                           N/A
                 Deputy Clerk                       Court Reporter / Recorder                    Tape No.
            Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      Not present                                             Not present
   Proceedings:                                 In Chambers

      Pursuant to the Notice of Voluntary Dismissal (ECF No. 14) and Federal Rule of Civil
Procedure 41(a):

         IT IS HEREBY ORDERED that:

         1.     The entire action and all claims asserted therein are hereby DISMISSED WITH
                PREJUDICE; and

         2.     All dates and deadlines in this action are VACATED and taken off calendar.

         The Clerk of the Court shall close this case.

         IT IS SO ORDERED.

                                                                                       :    00
                                                     Initials of Preparer   SE




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 1 of 1
